Citation Nr: 1001327	
Decision Date: 01/08/10    Archive Date: 01/15/10

DOCKET NO.  07-03 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include major depressive disorder. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from March 1988 to June 
1991 and from March 1992 to February 1993. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico which denied entitlement to service 
connection for posttraumatic stress disorder (PTSD).  

The Board must acknowledge the recent ruling in Clemons v. 
Shinseki which clarified how the Board should analyze claims, 
specifically to include those for PTSD.  23 Vet. App. 1, 5 
(2009).  As emphasized in Clemons, though a Veteran may only 
seek service connection for PTSD, the Veteran's claim "cannot 
be a claim limited only to that diagnosis, but must rather be 
considered a claim for any mental disability that may be 
reasonably encompassed...."  Id.  In essence, the Court found 
that a Veteran does not file a claim to receive benefits for 
a particular psychiatric diagnosis, such as PTSD, that is 
named on a claims form, but instead makes a general claim for 
compensation for the affliction posed by the Veteran's 
psychiatric symptomatology.  Therefore, the Board will 
analyze the Veteran's current claim under this framework.  

This appeal was subject to a prior remand by the Board in 
October 2008 to ensure compliance with due process 
requirements.  The evidentiary record has been adequately 
developed in substantial compliance with all prior Board 
remand instructions and has now been returned to the Board 
for further appellate review.  


FINDING OF FACT

Resolving any reasonable doubt in favor of the Veteran, the 
diagnosed major depressive disorder is attributable to his 
military service.


CONCLUSION OF LAW

Major depressive disorder was incurred in or aggravated by 
the Veteran's active duty service.  38 U.S.C.A. §§ 1101, 
1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.303, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  

As will be discussed in full below, the Board finds that 
service connection for depression is warranted; therefore, a 
full discussion of whether VA met these duties is not needed 
as no prejudice can flow to the Veteran from any notice or 
assistance error based upon the full grant of the benefit 
sought.  It is important to note, however, that the AOJ has 
provided notice with respect to the process by which initial 
disability ratings and effective dates are assigned.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Letter 
to Veteran, June 2007.

Service Connection

The Veteran seeks service connection for a psychiatric 
condition which he contends is a result of his military 
service.  In order to establish direct service connection, 
three elements must be established.  There must be medical 
evidence of a current disability; medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and competent evidence of 
a nexus between the claimed in-service disease or injury and 
the current disability.  See 38 C.F.R. § 3.303 (2009); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr 
v. Nicholson, 21 Vet. App. 303, 308 (2007) (holding that the 
type of evidence that will suffice to demonstrate entitlement 
to service connection, and the determination of whether lay 
evidence may be competent to satisfy any necessary 
evidentiary hurdles, depends on the type of disability 
claimed).  

Secondary service connection may also be granted for 
disability that is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009). With regard to the matter of establishing service 
connection for a disability on a secondary basis, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that there must be evidence sufficient to show that a current 
disability exists and that the current disability was either 
caused by or aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
Additionally, when aggravation of a non-service-connected 
disability is proximately due to or the result of a service 
connected condition, such disability shall be compensated for 
the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Id.

As indicated above, this Veteran initially sought service 
connection for his psychiatric condition based upon a 
diagnosis of posttraumatic stress disorder.  However, in 
order to establish service connection for PTSD, VA requires 
credible supporting evidence that a claimed in-service 
stressor, or stressful situation, actually occurred.  See 
38 C.F.R. § 3.304(f) (2009); Cohen v. Brown, 10 Vet. 
App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. 
App. 389, 394-95 (1996)).  

However, the Board initially notes that service connection is 
currently in effect for bronchial asthma.  Rating decision 
code sheet, January 2006.  In addition, a January 2007 
private psychiatric evaluation report listed this Veteran's 
multiaxial diagnosis pursuant to the Diagnostic and 
Statistical Manual of Mental Disorders, published by the 
American Psychiatric Association (DSM-IV).  Axis III is used 
for general medical conditions and in this case lists the 
Veteran's diagnosed and service-connected bronchial asthma.  
Axis I reflects clinically diagnosed psychiatric disorders 
and this physician has included PTSD and major severe 
recurrent depression.  Private assessment, January 2007.  
Thereafter, the private psychiatrist opines that the 
Veteran's psychiatric symptoms "have been accelerating 
constantly with his physical illness."  Private evaluation, 
January 2007.  Given a liberal reading of this medical 
evidence, it appears that the Veteran's current psychiatric 
condition has been aggravated to some extent by his service-
connected asthma.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995); 38 C.F.R. § 3.310.  

Furthermore, the service treatment records describe treatment 
for alcohol dependence during service, and although they 
provide no objective evidence of the incurrence or 
aggravation of a specific psychiatric disease during active 
military service, the Veteran has provided a history of 
psychiatric symptoms related to his military service.  He 
also reports a continuity of symptomatology since his 
discharge from service.  See, e.g., Gulf War Registry 
examination, August 1994 (describing flashbacks and panic 
attacks) compare with Vet Center intake, February 1998; 
38 C.F.R. § 3.303(b). 

The evidence also clearly reflects that this Veteran has a 
currently diagnosed psychiatric disability.  Evidence within 
the claims file shows that over the course of more than a 
decade the Veteran has been evaluated by a number of 
different medical professionals, and been variously diagnosed 
with anxiety, depression, sleep disorders and PTSD.  At least 
one physician has also expressly opined that the Veteran's 
depression is related to his military service during the Gulf 
War.  Social Security Administration disability determination 
by Dr. J.L., July 2000.  

While the most recent medical opinion of record found that 
the Veteran's depression is not caused by or a result of his 
military service, the provided rationale is ambivalent and 
the VA examiner also stated that he or she could not 
"describe the nature, extent or etiology of Major 
Depression," seemingly contradicting the earlier conclusion 
regarding a negative nexus to military service.  The examiner 
then discussed the Veteran's prior statements that he felt 
lonely and abandoned by the Army after his service.  As such, 
the Board finds the January 2009 VA opinion to be of little 
probative value as the determination and rationale appear to 
be in conflict.  

In any event, the Board finds that a currently diagnosed 
psychiatric disability is of record, and there is medical 
evidence that relates his currently diagnosed depression both 
to the Veteran's military service and to his service-
connected asthma.  Under these circumstances, all reasonable 
doubt must be resolved in favor of the Veteran. 
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102.  
Service connection for major depression is warranted.  
38 C.F.R. § 3.303; 3.310 (2009).  


ORDER

Service connection for major depression is granted. 




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


